CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS NOVEMBER 30, 2012 UNAUDITED CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION CONDENSED CONSOLIDATED INTERIM STATEMENTS OF INCOME (LOSS) CONDENSED CONSOLIDATED INTERIM STATEMENTS OF COMPREHENSIVE INCOME (LOSS) CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS In accordance with National Instrument 51-102, the Company discloses that its external auditors have not reviewed the accompanying condensed consolidated interim financial statements, notes to the condensed consolidated interim financial statements and the related Management’s Discussion and Analysis. 1 CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (Unaudited) As at November 30, As at August 31, ASSETS CURRENT Cash and cash equivalents $ $ Restricted cash Accounts receivable Prepaid expenses Inventory TOTAL CURRENT ASSETS DUE FROM RELATED PARTIES (Note 9) PROPERTY AND EQUIPMENT INTANGIBLE ASSETS (Notes 3) GOODWILL DEFERRED INCOME TAX ASSETS TOTAL ASSETS $ $ LIABILITIES CURRENT Accounts payable and accrued liabilities $ $ Provisions Income taxes payable Deferred educational revenue Current portion of finance lease obligations Current portion of long-term debt (Note 4) Due to related parties (Note 9) TOTAL CURRENT LIABILITIES FINANCE LEASE OBLIGATIONS LONG-TERM DEBT (Note 4) DEFERRED INCOME TAX LIABILITIES TOTAL LIABILITIES EQUITY SHARE CAPITAL (Note 5) RESERVES DEFICIT ) ) ACCUMULATED OTHER COMPREHENSIVE LOSS EQUITY ATTRIBUTABLE TO CIBT EDUCATION GROUP INC. SHAREHOLDERS NON-CONTROLLING INTERESTS TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ SUBSEQUENT EVENTS (Note 11) Approved on behalf of the Board: "Toby Chu" "Troy Rice" Toby Chu, Chief Executive Officer & Director Troy Rice, Director The accompanying notes are an integral part of these condensed consolidated interim financial statements 2 CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF INCOME (LOSS) (Unaudited) Three Months Ended November 30, Three Months Ended November 30, REVENUES Educational $ $ Design and advertising Commissions and referral fees - DIRECT COSTS Educational Design and advertising Commissions and referral fees - OTHER EXPENSES General and administrative (Note 7) Amortization of property, equipment and intangible assets (excluding agency fees) Share-based payment expense Business development costs - ) ) INTEREST INCOME FOREIGN EXCHANGE GAIN FINANCE COSTS ) ) GAIN ON DISPOSAL OF ASSETS - INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX Current income tax recovery (expense) - ) Deferred income tax recovery (expense) - - NET INCOME (LOSS) $ ) $ ATTRIBUTABLE TO: CIBT Education Group Inc. shareholders $ ) $ ) Non-controlling interests NET INCOME (LOSS) $ ) $ BASIC AND DILUTED INCOME (LOSS) PER COMMON SHARE $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING BASIC AND DILUTED The accompanying notes are an integral part of these condensed consolidated interim financial statements 3 CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended November 30, Three Months Ended November 30, NET INCOME (LOSS) $ ) $ OTHER COMPREHENSIVE INCOME (LOSS): Unrealized foreign exchange translation adjustment TOTAL COMPREHENSIVE LOSS: $ ) $ ATTRIBUTABLE TO: CIBT Education Group Inc. shareholders $ ) $ ) Non-controlling interests $ ) $ The accompanying notes are an integral part of these condensed consolidated interim financial statements 4 CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) Share Capital Reserves Accumulated Other Number of Share- Comprehensive Total Non- Common Dollar Based Treasury Income Shareholders’ Controlling Total Shares Amount Warrants Payments Shares (Loss) Deficit Equity Interests Equity Balance, August 31, 2011 $ ) $ ) $ ) $ $ $ Unrealized translation adjustments - Net income (loss) for the period - ) Share-based payments - Payments to non-controlling interests - ) ) Purchase of treasury shares - ) - - ) - ) Balance, November 30, 2011 ) ) Unrealized translation adjustments - ) - ) ) ) Net income (loss) for the period - ) Share-based payments - Payments to non-controlling interests - ) ) Purchase of treasury shares - ) - - ) - ) Balance, August 31, 2012 ) ) Unrealized translation adjustments - ) Net income (loss) for the period - ) Share-based payments - Payments to non-controlling interests - ) ) Purchase of treasury shares - ) - - ) - ) Balance, November 30, 2012 $ ) $ $ ) $ $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements 5 CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended November 30, Three Months Ended November 30, CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES Net (loss) income $ ) $ Adjusted for items not involving cash: - amortization of property, equipment and intangible assets (including agency fees) - share-based payment expense - income tax recovery - ) - gain on disposal of assets - ) Net changes in non-cash working capital items (Note 8) ) NET CASH FROM (USED IN) OPERATING ACTIVITIES CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES Purchases of property and equipment ) ) Acquisition of intangible assets ) ) NET CASH FROM (USED IN) INVESTING ACTIVITIES ) ) CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES Treasury share transactions ) ) Advances from related parties Non-controlling interest draws ) ) Finance lease obligation ) ) Long-term debt repayments ) ) NET CASH FROM (USED IN) FINANCING ACTIVITIES ) ) EFFECTS OF EXCHANGE RATE CHANGES ON CASH ) NET INCREASE (DECREASE) IN CASH ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements 6 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS November 30, 2012 (Unaudited) NOTE 1 – NATURE OF OPERATIONS Nature of operations CIBT Education Group Inc. (the “Company”) is an educational management organization headquartered in Vancouver, British Columbia, Canada.The Company’s current business operations include education and media communications.The Company currently has four principal business units/segments, being CIBT School of Business & Technology Corp. (“CIBT”), Sprott-Shaw Degree College Corp. (“SSDC”), KGIC Language College Corp. (“KGIC”), and IRIX Design Group Inc. (“IRIX”).The Company’s education business is conducted through CIBT and its subsidiaries in Asia, and through SSDC and KGIC in Canada.The Company operates its media communications business through IRIX and its subsidiaries.IRIX is based in Canada with representatives in Hong Kong and the United States. The head office, principal address, and registered and records office of the Company are located at Suite 1200, 777 West Broadway, Vancouver, British Columbia, Canada. NOTE 2 – BASIS OF PREPARATION Basis of preparation and statement of compliance These condensed consolidated interim financial statements are unaudited and have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. These financial statements were prepared on a going-concern basis, under the historical cost convention, as modified by financial assets and financial liabilities recorded at fair value through profit or loss. The financial statements were approved by the Company’s Board of Directors and authorized for issue on January 13, 2013. Principles of consolidation The consolidated financial statements include the financial statements of the Company and all its majority-owned subsidiaries.All intercompany transactions, balances, revenues and expenses have been eliminated on consolidation. 7 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS NOVEMBER 30, 2012 (Unaudited) NOTE 3 – INTANGIBLE ASSETS Total intangible assets November 30, August 31, Intangible assets with definite life $ $ Intangible assets with indefinite life Total intangible assets $ $ Intangible assets with definite life Agreements and contracts Curriculum Foreign cooperative agreements Agency fees Total Cost August 31, 2012 $ Additions - - Disposals - Foreign exchange adjustments - - - November 30, 2012 $ Accumulated amortization August 31, 2012 $ ) $ ) $ ) $ ) $ ) Amortization ) Disposals - Foreign exchange adjustments - - ) - ) November 30, 2012 $ ) $ ) $ ) $ ) $ ) Net carrying amounts At August 31, 2012 $ At November 30, 2012 $ Weighted average remaining useful life at November 30, 2012 0.08 years 9.20 years 5.41 years 0.99 years 5.35 years Amortization of agency fees of $1,539,444 (2012 - $1,231,963) are presented in the statements of loss as Educational Direct Costs. Intangible assets with indefinite life Accreditations and registrations Brand-names and trade-names Chinese university agreements Total Cost August 31, 2012 $ November 30, 2012 $ 8 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS NOVEMBER 30, 2012 (Unaudited) NOTE 4 – LONG-TERM DEBT Long-term debt The carrying value of debt in SSDC is as follows: November 30, August 31, Demand term instalment loan, payable in monthly instalments of $50,000 plus interest at the prime rate plus 2%, due February 2015 $ $ Promissory note payable at $460 per month including interest at 8.5% per annum, unsecured, due October 2013 Less: current portion ) ) $ $ In addition, SSDC has a demand operating credit facility available in the amount of $1,500,000 with interest calculated at the prime rate plus 2%.As at November 30, 2012, the demand operating facility was not utilized. The demand operating credit facility and the demand term instalment loan is secured as follows: ● first priority security interest in the assets of SSDC ● assignment of fire and perils insurance on the property of SSDC ● guarantee from KGIC on the bank indebtedness of SSDC ● postponement of claims from the Company on advances to SSDC The debt covenants, calculated using SSDC’s financial statements, of the demand term instalment loan are as follows: ● the senior debt to earnings before interest, taxes, depreciation and amortization not to exceed 1.75 to 1.0 at any time ● the adjusted current ratio is not less than 1.75 to 1.0 at any time ● the adjusted fixed charge coverage ratio is not less than 1.2 to 1.0 at any time The adjusted current ratio and the adjusted fixed charge coverage ratio are defined in accordance with the agreement between SSDC and the banking facility.As at November 30, 2012, none of the debt covenants have been violated, and the demand term instalment loan remains in good standing. 9 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS NOVEMBER 30, 2012 (Unaudited) NOTE 5 – SHARE CAPITAL Authorized shares Authorized share capital consists of 150,000,000 common shares without par value. Share purchase warrants At November 30, 2012, the Company has 1,723,500 share purchase warrants outstanding exercisable at a price of $0.35 per share exercisable to June 29, 2014, and 1,033,333 share purchase warrants outstanding exercisable at a price of $0.35 per share exercisable to July 11, 2014. There was no share purchase warrant activity during the three months ended November 30, 2012. Details of share purchase warrants outstanding and exercisable as at November 30, 2012 are as follows: Number of Warrants Exercise Price Expiry Date Remaining Contractual Life June 29, 2014 1.58 years July 11, 2014 1.61 years Stock options The Company has stock options outstanding to certain employees, officers and directors providing the right to purchase up to 4,533,000 shares at prices ranging from $0.24 per share to $0.80 per share exercisable for periods ending from May 3, 2013 to January 6, 2017. The Company has in place a rolling stock option plan (the “Plan”) whereby a maximum of 10% of the issued and outstanding shares of the Company, from time to time, may be reserved for issuance pursuant to the exercise of options.The material terms of the Plan are as follows: ● The term of any options granted under the Plan is fixed by the board of directors at the time the options are granted, to a maximum term of five years. ● The exercise price of any options granted under the Plan is determined by the board of directors, but shall not be less than the last closing price on the TSX Exchange of the Company’s common shares preceding the grant of such options, less any permitted discount. ● Unless otherwise imposed by the board of directors, no vesting requirement applies to options granted under the Plan but a four month hold period, commencing from the date of grant of an option, applies to all shares issued upon exercise of an option. ● All options granted under the Plan are non-assignable and non-transferable. ● If an option holder ceases to hold a position with the Company in which the option holder would be eligible to be granted an option (other then by reason of death), then the option granted shall expire on the 30th day following the date that the option holder ceases to hold any such position. There was no stock option activity during the three months ended November 30, 2012. Details of options outstanding as at November 30, 2012 are as follows: Number of Options Exercise Price Expiry Date Remaining Contractual Life May 3, 2013 0.42 years August 8, 2013 0.69 years October 13, 2013 0.87 years March 1, 2016 3.25 years January 6, 2017 4.10 years 10 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS NOVEMBER 30, 2012 (Unaudited) NOTE 6 – TREASURY SHARES In accordance with TSX Exchange approval and the provisions of a normal course issuer bid, the Company from time to time acquires its own common shares into treasury. Commencing February 15, 2012, and amended May 14, 2012, the Company received approval from the TSX to a normal course issuer bid to purchase for re-sale up to 3,000,000 (originally 725,000) of the Company’s common shares to a maximum aggregate acquisition cost of $1,000,000.As at November 30, 2012, a total of 4,142,024 common shares with an accumulated cost of $3,699,227 have been recorded as treasury shares held. Details of changes in the Company’s treasury shares balance are as follows: Number Value Balance, August 31, 2012 $ Purchases of treasury shares Balance, November 30, 2012 $ NOTE 7 – GENERAL AND ADMINISTRATIVE EXPENSES General and administrative expenses are comprised of the following: Three Months Ended November 30, Three Months Ended November 30, Advertising $ $ Bank charges and interest Consulting and management fees Directors insurance - - Investor relations Office and general Professional fees Rent Salaries and benefits Travel and promotion $ $ NOTE 8 – NET CHANGES IN NON-CASH WORKING CAPITAL ITEMS Net changes in non-cash working capital items are comprised of the following: Three Months Ended November 30, Three Months Ended November 30, Accounts receivable $ ) $ ) Prepaid expenses ) Inventory ) Accounts payable and accrued liabilities ) Provisions ) ) Income taxes payable - ) Deferred educational revenues $ ) $ 11 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS NOVEMBER 30, 2012 (Unaudited) NOTE 9 – RELATED PARTY TRANSACTIONS Significant transactions between the Company and the following related parties: November 30, August 31, Accounts receivable - Weifang University (1) $ $ Accounts payable - Weifang University (1) $ $ Due to officers, employees and directors (2) $ $ Due from officers, employees and directors (3) $ $ 1) CIBT has a business venture with Weifang University with a 60% interest in Beihai College.Beihai College is a PRC government approved college which has been in operation since 2002.Effective July 1, 2007, the Chinese Government implemented a new cash management policy affecting Beihai College.The tuition fees of Beihai College are required to be directly remitted to the local Chinese Government when tuition fees are received, and the funds are held by the Chinese Government under the account of Weifang.Beihai College can receive funds for its operations from Weifang on an as-needed basis up to the amount of the tuition fees collected. 2) As of November 30, 2012, the amount due to officers, employees and directors is comprised of $32,102 (August 31, 2012 – $966) due to officers of the Company and $45,551 (August 31, 2012 – $37,951) due to the President of IRIX.These amounts are non-interest bearing and have no fixed terms of repayment.Transactions with related party are in the normal course of operations and are measured at the exchange amount, which is the amount of consideration established and agreed to by the related parties. Such amounts are included as part of the cash flows from operating activities in the Consolidated Statements of Cash Flow. 3) As at November 30, 2012, $60,000 (August 31, 2012 – $62,500) was due from a director of the Company.The balance is being repaid by the director through quarterly instalments of $2,500 per quarter. During the three month period ended November 30, 2012, the Company and its subsidiaries incurred $206,054 (2012 - $194,554) for management fees and salaries paid to certain directors and officers employed by the Company and its subsidiaries. 12 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS NOVEMBER 30, 2012 (Unaudited) NOTE 10 – SEGMENTED INFORMATION The Company’s primary industry and geographic segments are in China where CIBT operates technical and career training schools, and in Canada where SSDC and KGIC operates technical and career training schools and IRIX conducts web design and advertising services.The Company’s corporate operations are also in Canada.Transactions between CIBT, SSDC, KGIC, IRIX and the Company (Corporate) are reported as inter-segment transactions, and are eliminated on consolidation.Inter-segment transactions are in the normal course of operations and are measured at the exchange amount, which is the amount of consideration established and agreed to by the parties.Information reported to the Company's Chief Executive Officer for the purposes of resource allocation and assessment of segment performance focuses on the Company's business segments by geographic segments. Industry and Geographic Segments Three Months Ended November 30, 2012 CIBT (China) SSDC (Canada) KGIC (Canada) IRIX (Canada) Corporate (Canada) Consolidated Revenues Educational $ $ $ $
